DETAILED ACTION

This office action is in regards to the amendment dated March 9, 2022.
Claim 1 has been amended; claims 3, 7 and 8 have been canceled; and claims 11 and 12 have been added as new claims. 
Claims 1, 2, 4-6 and 9-12 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 2017/0146100 A1), hereafter Walter, in view of Izutsu et al. (JP 2007270972 A), hereafter Izutsu.
Regarding claim 1, Walter discloses a hybrid module for a drivetrain of a motor vehicle [0033] comprising: a drive shaft (910) configured to be driven by an internal combustion engine and a connecting shaft (916) which is configured to be driven by an electric motor, and which is configured to be connected to one another in a torque-transmitting manner by an endless traction means (914), wherein an eccentric tensioner (10) is used for tensioning of the endless traction means.
Walter does not disclose a tensioner configured to be fixed relative to a hybrid module housing via an adjustment mechanism, wherein the adjustment mechanism comprises an elongated hole formed in the hybrid module housing and an adjustment screw guided through the elongated hole and screwed onto the eccentric tensioner, wherein the adjustment screw is configured to be movable within the elongated hole along an adjustment path in a circumferential direction for tensioning of the endless traction means. Izutsu discloses a tensioner (10) configured to be fixed relative to a module housing (1) via an adjustment mechanism (30), wherein the adjustment mechanism comprises an elongated hole (31) formed in the module housing and an adjustment screw (5) guided through the elongated hole and screwed onto the eccentric tensioner (10), wherein the adjustment screw is configured to be movable within the elongated hole along an adjustment path in a circumferential direction for tensioning of the endless traction means (Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioner along with the adjustment mechanism of Izutsu in the hybrid engine of Walter in order to reduce the field maintenance work quantity, and prolong the using life of the chain.
Regarding claim 2, Walter as modified with Izutsu further discloses the hybrid vehicle according to claim 1, wherein the endless traction means is designed as a chain [0030].
Regarding claim 4, Walter modified with Izutsu discloses the hybrid vehicle according to claim 1, wherein an axis or rotation of the connecting shaft is offset from an axis of rotation of the eccentric tensioner (in Fig. 2 Izutsu depicts tensioner shaft 3 having a different center of rotation than pulley 7).
Regarding claim 5, Walter modified with Izutsu discloses the hybrid vehicle according to claim 1, wherein the eccentric tensioner (10, in Izutsu) is divided into a first eccentric component and a separate second eccentric component (as seen in Fig. 2, Izutsu discloses multiple components associated with the tensioner: 7, 10, 4).
Regarding claim 6, Walter modified with Izutsu discloses the hybrid vehicle according to claim 5, wherein the first eccentric component is screwed onto the second eccentric component (bolt 2 of Izutsu screws elements 10, 7 and 4 together). 
Regarding claim 9, Walter modified with Izutsu discloses a ring gear (7, Izutsu) which has a larger outer diameter than the connecting shaft (3) and is made in one piece with the connecting shaft (Fig. 2, Izutsu).
Regarding claim 10, Walter modified with Izutsu discloses the hybrid vehicle according to claim a drivetrain for a motor vehicle having an electric machine and an internal combustion engine, which are connected to one another via a hybrid module according to claim 1. Paragraph [0033] in Walter.
Regarding claim 11, Walter modified with Izutsu discloses the hybrid module according to claim 1, wherein a head of the adjustment screw (32, Izutsu) is larger in diameter than a width of the elongated hole (31) measured in a radial direction such that the head of the adjustment screw rests on the hybrid module housing (Fig. 1 in Izutsu).
Regarding claim 12, Walter modified with Izutsu discloses hybrid module according to claim 1, wherein a movement of the adjustment screw along the adjustment path causes an axis of rotation of the electric motor to be moved for tensioning of the endless traction means (Fig. 1).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747